952 So. 2d 617 (2007)
CITIZENS PROPERTY INSURANCE CORPORATION, Appellant,
v.
Eric P. SWINSON, Appellee.
No. 1D06-3443.
District Court of Appeal of Florida, First District.
March 30, 2007.
Maria Elena Abate and Sandy P. Fay of Colodny, Fass, Talenfeld, Karlinsky & Abate, P.A., Fort Lauderdale, and G. Alan Howard and Robert M. Dees of Milam, Howard, Nicandri, Dees & Gillam, P.A., Jacksonville, for Appellant.
J. Nixon Daniel, III, and Terrie L. Didier of Beggs & Lane, Pensacola, for Appellee.
PER CURIAM.
Appellant, Citizens Property Insurance Corporation, appeals a final summary judgment and argues that the Valued Policy Law, as set forth in section 627.702, Florida Statutes, does not apply to condominium unit owners' insurance policies. *618 Because appellant waived this issue, we are constrained to AFFIRM.
DAVIS, HAWKES, and THOMAS, JJ., concur.